WHEELED, District Judge.
This cause has been heard upon demurrer to a bill of complaint, in usual form, for infringement of patent No. ©64,690, dated May 24, 1898, and granted to Lewis E. Waterman for a fountain pen. The patent is long and intricate, with 26 claims for various forms of conical and somewhat elastic joints, in different places and connections where tight joints are required in such pens. If such a joint, or the mere use of such a 'joint, in a fountain pen, was all of the invention described in the patent, there would undoubtedly be an entire want of patentable novelty. Such joints have long been in well-known use in many ways, and in some ways in fountain pens. This does not fully show, however, that there may not be patentable invention in arranging ■such joints with,, and adapting them to, the other parts of such pens, where so much of the utility depends upon the perfection of the joints. Potts & Oo. v. Creager, 155 U. S. 597, 15 Sup. Ct. 194, 39 L. Ed. 275. It is suggested that an examination of the many patents on the parts of these pens would show such joints so in use about the parts as to demonstrate clearly the want of patentability of this invention. But this would be more than belongs to the court, and unsafe. Demurrer overruled, defendant to answer over by March rule day.